Citation Nr: 9922665	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-31 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for pes 
planus.

2.  Entitlement to a rating in excess of 10 percent for 
metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1989 to May 
1996.  

The veteran filed a claim in August 1996 for service 
connection for disabilities to include pes planus and 
metatarsalgia.  This appeal arises from the February 1997 
rating decision from the Roanoke, Virginia Regional Office 
(RO) that granted the veteran's claim for service connection 
for pes planus with metatarsalgia, with an evaluation of 10 
percent.  A Notice of Disagreement was filed in August 1997 
and a Statement of the Case was issued in August 1997.  A 
substantive appeal was filed in October 1997 with a request 
for a hearing before a Member of the Board in Washington, 
D.C.

The Board notes that a hearing was scheduled at the RO in 
October 1997 pursuant to the veteran's request on the July 
1997 Notice of Disagreement.  The veteran failed to report 
for this hearing.  The veteran then requested a hearing 
before the Board in Washington, D.C. on her October 1997 
substantive appeal.  The veteran failed to report for a 
hearing before the Board that was scheduled in January 1998.  
Consistent with the November 1997 hearing notice letter to 
the veteran, as she failed to appear for the Board hearing, 
and a request for a postponement has not been received, this 
case is being processed as though the hearing request has 
been withdrawn.  See 38 C.F.R. § 20.702.

This case was remanded in September 1998 for further 
development.  The case was thereafter returned to the Board.

By rating decision in March 1999, the RO increased the 
evaluation for the veteran's service connected pes planus 
from 10 percent to 30 percent.  The veteran has continued her 
appeal of the 30 percent rating.  Additionally, in the March 
1999 rating decision, the RO granted a separate rating of 10 
percent for the veteran's service connected metatarsalgia.  
The veteran has continued her appeal of the 10 percent 
rating.  

By letter dated in May 1999, the veteran alleged that she has 
problems with her knees which she learned recently were due 
to her service connected metatarsalgia.  This issue has not 
yet been addressed by the RO.  The RO should write the 
veteran and request that she submit the evidence alluded to 
in the letter.  Thereafter, the RO should take appropriate 
action with regard to her contentions.

The issue of entitlement to an extraschedular evaluation for 
service connected foot disabilities will be discussed in the 
Remand portion of this decision.  In this regard, it is noted 
that when the issue of entitlement to an extraschedular 
rating arises in connection with an appeal in an increased 
rating case, the Board is not precluded from issuing a final 
decision on the issue of an increased schedular rating and 
remanding the extraschedular rating issue to the RO.  See 
VAOPGCPREC 6-96.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's pes planus is pronounced in degree.

3.  Metatarsalgia is rated at the maximum schedular rating 
provided by regulation.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 50 percent 
for pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (1998).

2.  The criteria for the assignment of a rating of in excess 
of 10 percent for metatarsalgia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5279, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that she was 
treated for bilateral pes planus.  A March 1996 Medical 
Evaluation Board summary indicates that the veteran 
complained of painful bilateral balls of the feet, aggravated 
by prolonged walking, standing activities, wearing hard 
military shoes, and performing military duties.  It had 
gotten progressively worse over the past year.  On 
examination of both feet, the vascular status-pedal pulses 
were intact and within normal limits.  The capillary refill 
of all toes was intact.  There was no swelling or 
discoloration.  There was normal temperature gradient from 
the leg to the foot.  There were no trophic changes.  On 
neurological examination of both feet, the epicritic senses 
were intact and within normal limits.  The veteran had a 
negative Babinski.  Lower extremity muscles were +5 to test.  
The deep tendon reflexes were intact and within normal 
limits.  On orthopedic examination of both feet, the veteran 
had bilateral metatarsus latus foot type, splay foot type, 
and flexible forefoot on ranges of motion of all foot joints.  
There was diffuse pain to tenderness in the soft tissue 
plantar aspects of both feet, especially at the medial arch 
plantar ball of the foot and plantar heel area.  The veteran 
had good pain free range of motion.  There was evidence of 
hyperpronation of both feet with lowering of the medial 
longitudinal arches of both feet.  The final 
diagnoses/recommendations included metatarsalgia, general, 
ball of the foot pain on both feet, not relieved from 
conservative attempts of treatment of orthotics, profiles, 
shoe inserts, medicine, physical therapy, or reduction of 
duty activities.  Hyperpronation pes planus metatarsalgia was 
noted.

A March 1996 Physical Evaluation Board report indicates that 
the veteran was determined to be unfit because of 
disabilities including bilateral metatarsalgia and bilateral 
pes planus.

In August 1996, the veteran filed a claim for service 
connection for disabilities to include metatarsalgia and 
bilateral pes planus.

On a November 1996 VA examination, the veteran reported that 
she was currently a full time student.  She complained that 
if she were standing all day, her feet hurt, specifically on 
the balls of her feet, the heels, and the arches.  She could 
not do any activity that involved prolonged standing.  She 
wore foot inserts with minimal help.  She had normal carriage 
and gait.  The bilateral foot examination revealed no 
swelling.  There was mild tenderness on palpation at the left 
first metatarsophalangeal joint and the right metatarsal 
area.  She could stand on her toes and heels, she had 
slightly shallow foot arches, and she had a slightly 
prominent first metatarsophalangeal joint bilaterally.  The 
diagnoses included metatarsalgia and pes planus.

By rating action of February 1997, service connection for pes 
planus with metatarsalgia was granted with an evaluation of 
10 percent.  The current appeal to the Board arises from this 
action.

In a May 1998 statement, a friend of the veteran indicated 
that the veteran used ice packs on her feet to relieve pain.  
The veteran's feet hurt her most of the time, especially 
after standing for prolonged periods.  

In a May 1998 statement, the veteran's spouse indicated that 
the veteran's problems with her feet had gotten worse over 
time.  When she was on her feet for prolonged periods of 
time, her feet and ankles would swell and become very 
painful.  This sometimes would hinder her ability to walk.  
She would use ice packs on her feet to ease the pain and 
swelling.  Her arches had slowly diminished and were now 
gone.

In a May 1998 statement, the veteran's mother indicated that 
the veteran currently had pain of her feet.  She used to have 
a small arch but no longer had an arch in her feet.  The 
veteran's feet would swell after she stood for a short period 
of time.

A VA outpatient record from October 1997 indicates that the 
veteran presented with complaints of plantar foot pain 
bilaterally.  The pain was exacerbated with prolonged 
standing.  She reported occasional swelling of the feet which 
would resolve in a day or so and was worse in hot weather.  
On examination, the veteran had palpable pedal pulses 
bilaterally.  Manual muscle test was 5/5 bilaterally.  The 
veteran had positive Hubscher bilaterally.  She had increased 
range of motion at the subtalar joint bilaterally.  There was 
gastroc equinus bilaterally.  There was some forefoot 
abduction to rear foot bilaterally.  The x-rays showed 
decreased calcaneal inclination, mid tarsal joint sag at 
naviculocuneiform joint, plantar-flexed talus, medial talar 
head deviation, increased cuboid abduction, and possible 
accessory sesamoid left third metatarsal.  The assessment 
included collapsing pes valgus planus.  

Received in June 1998 were photographs submitted by the 
veteran, which she described as showing her feet as swollen.

On a January 1999 fee basis examination, the veteran 
complained of pain and swelling of her feet with prolonged 
standing or walking.  Her feet would often swell around the 
toes and ankles and she had pain in her muscles all along the 
top and bottom of her feet.  When this pain would occur, she 
would have aching in the bones of the feet as well.  If she 
continued to be on her feet, the pain would begin to climb up 
the calves of the legs.  Heat made this occur more frequently 
and cause the pain to be worse.  The veteran could perform 
the following activities:  brush teeth, dress self, shower, 
cook, vacuum, walk, drive car, shop, take out trash, push a 
lawnmower, and climb stairs.  She was trained as a systems 
administrator, however, presently the only work that she 
could find part time was as a waitress.  She took Motrin 800 
mg. two or three times a week or whenever there was prolonged 
standing.  She had little to no pain when she did not work, 
but since she had returned to work part time, she had 
discomfort.  The veteran had no pain, weakness, stiffness, 
swelling, redness, fatigue, or lack of endurance at rest.  
When standing and walking, there was pain, weakness, 
stiffness, swelling, fatigue, and lack of endurance.  The 
veteran had constant pain when she was on her feet, which was 
distressing to horrible and would last for days.  The pain 
would come when she stood or walked for most of the day, and 
if doing so for several days at a time, the pain became 
severe and the swelling would last for several days.  The 
discomfort or flare up was alleviated by propping the feet up 
and staying off them.  The flare ups affected the veteran's 
ability to perform daily functions because she would be 
unable to stand.  Additionally, the veteran would become very 
tired.  It would affect her ability to take care of her 
children and perform other household duties.  She had not had 
a full time job since she left the service.  

On examination, the veteran had two pairs of orthotics.  She 
did not use a cane, crutches, or brace.  The lower 
extremities measured 88 cm bilaterally from the anterior 
superior iliac spine to the medial malleolus.  Heel walking 
and toe walking were characterized by 3-inch elevation and no 
visible discomfort.  Toe walking hurt in the tibiotalar area 
when the veteran was directly questioned.  Leg length was 
equal on direct visualization.  Gait was normal.  The veteran 
had moderate callus formation at the third metatarsal 
bilaterally.  Additionally, she stated that there was some 
callus over the medial distal interphalangeal joint of the 
great toe bilaterally.  There was no unusual shoe wear 
apparent.  The veteran did have flat feet.  There was inward 
bowing of the Achilles tendon (marked pronation).  There was 
no spasm of the Achilles tendon.  Weightbearing of the 
Achilles tendon was not good.  The Achilles tendon alignment 
could be corrected by manipulation.  There was a 15 degree 
tibiotalar valgus (marked pronation).  There was a 10 degree 
talonavicular valgus (marked pronation).  The line of 
weightbearing was medial to the great toe.  The valgus could 
be restored by manipulation.  The veteran's posture was 
normal.  There were no skin or vascular changes.  The 
angulation at the first metatarsophalangeal joint in degrees 
was 15 on the right and 10 on the left.  Normal was 0.  
Dorsiflexion of the first metatarsophalangeal in degrees was 
45 bilaterally.  Normal was 45 to 60.  

The examiner further found that there was visible discomfort 
on the lateral compression of the metatarsophalangeal joints 
bilaterally.  There was visible discomfort on lateral 
compression of the tarsometatarsal right and left.  There was 
visible discomfort on inversion and eversion bilaterally.  
There was no synovial thickening or swelling of the toes or 
joints today.  The range of motion of the right and left 
ankle in degrees was 10 of dorsiflexion, 50 of plantar 
flexion, 85 of inversion, 30 of eversion on the right, and 45 
of eversion on the left.  This was both passive and active.  
Normal ankle range was 10/45/45/25.  There was no heel bottom 
tenderness right or left, but the veteran had heel pain.  
There was tenderness of the plantar surfaces of the forefoot.  
The veteran could walk 31/2 blocks without discomfort, but 
beyond that the veteran had increasing discomfort.  The pes 
planus had no effect on range of motion but the ligamentous 
laxity and the increased range of motion had caused the pes 
planus.  The x-rays showed that bilaterally there was 
evidence of prior distal first metatarsal arthroplasty, there 
was mild erosive change at the distal first left metatarsal, 
and there was a bone island in the distal left third 
metatarsal.  Overall bone density was in normal range.  The 
articulating surfaces of the right foot appeared 
unremarkable.  

The diagnoses included pes planus and metatarsalgia.  The 
examiner commented that it appeared that the veteran had both 
metatarsalgia and discomfort characteristic of pes planus.  
The veteran's pain was significant and did limit her 
functional ability during moderate standing and particularly 
when used repeatedly over time.  This involved the tibiotalar 
and mid-talar region and the metatarsophalangeal region.  
There was no ankylosis present.  There was no evidence of 
decreased range of motion.  In fact, there was increased 
range of motion on both inversion and eversion at the tibial 
talar region.  Thus, the veteran had weakened movement by 25-
50 percent after repetitive movement, 50 percent decrease in 
endurance (i.e. increased fatigability), and no 
incoordination.  The metatarsalgia and the pes planus did not 
overlap.

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  Moreover, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A.  Pes planus

By rating action in February 1997, service connection was 
awarded for pes planus with metatarsalgia; a 10 percent 
rating was assigned from May 1996 under Diagnostic Code (DC) 
5279-5276 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  By rating action in March 1999, the evaluation for 
the veteran's service connected pes planus was increased to 
30 percent under DC 5276 from May 1996.

Under Diagnostic Code 5276, a 30 percent rating may be 
assigned for severe acquired flatfoot; objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities:  bilateral.  A 50 percent 
rating may be assigned for pronounced flatfoot, acquired; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1998).

The medical evidence in this case demonstrates that the 
veteran suffers from pronounced pes planus.  There is 
evidence of marked pronation and calluses.  A fee basis 
examiner reported that the veteran's pain was significant.  
Together with the objective findings, the examiner also noted 
that pain limited functional ability during moderate standing 
and particularly when the feet were used repeatedly over 
time.  In fact, he noted that there was weakened movement by 
25-50 percent after repetitive movement and a 50 percent 
decrease in endurance.  Considering the objective findings 
and functional limitations, the Board finds that the 
disability is most closely analogous to pronounced pes 
planus, warranting a 50 percent rating.

With regard to the functional limitations, the Board notes 
that where, as here, the claimant asserts facts that would 
support a rating of functional disability due to pain, 
sections 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207 (1995).  See also Fenderson v. West, 
cited above, wherein the veteran in that case was diagnosed 
with foot pain that was worse with activities and that 
prevented him from playing sports, jumping, or standing for 
more than 10-15 minutes.  The Court found that the presence 
of pain on movement and functional disability due to pain 
required explicit consideration under 38 C.F.R. §§ 4.40 and 
4.45.  This has been done in this case.  A rating in excess 
of 50 percent is not warranted as the veteran has been 
assigned the maximum schedular disability evaluation for 
disabilities of the foot. 

B.  Metatarsalgia

By rating action in February 1997, service connection was 
awarded for pes planus with metatarsalgia; a 10 percent 
rating was assigned from May 1996 under Diagnostic Codes (DC) 
5279-5276 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  By rating action of March 1999, the evaluation of 
the veteran's service connected metatarsalgia was separately 
evaluation at 10 percent effective from May 1996 under DC 
5279.  "Metatarsalgia" is "a cramping burning pain below and 
between the metatarsal bones where they join the toe bones."  
Webster's Medical Desk Dictionary 430 (1986). 

Under Diagnostic Code 5279, a 10 percent rating may be 
assigned for metatarsalgia, anterior (Morton's disease), 
unilateral, or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 
5279 (1998).  A 10 percent disability rating is the maximum 
allowable under this Diagnostic Code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (1998).  Therefore, a higher schedular 
rating under Diagnostic Code 5279 is not assignable.  

Consideration has been given to rating the veteran under 
Diagnostic Code 5284, which pertains to other foot injuries.  
However, as the veteran has metatarsalgia and not a foot 
injury, the undersigned does not find that a rating under 
this code would be appropriate.  Moreover, any rating under 
Diagnostic Code 5284 would result in pyramiding under 38 
C.F.R. § 4.14.  

The evaluation of the same disability 
under various diagnoses is to be avoided.  
Disability from injuries to the muscles, 
nerves, and joints of an extremity may 
overlap to a great extent, so that 
special rules are included in the 
appropriate bodily system for their 
evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may 
result from many causes; some may be 
service connected, others, not.  Both the 
use of manifestations not resulting from 
service-connected disease or injury in 
establishing the service-connected 
evaluation, and the evaluation of the 
same manifestation under different 
diagnoses are to be avoided.

38 C.F.R. § 4.14 (1998).  

The critical element in determining whether separate 
conditions referable to the same disability may be assigned 
separate ratings is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with 
the symptomatology of the other conditions.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, an evaluation 
of the symptoms of the veteran's service connected 
metatarsalgia under the criteria for other foot injuries 
would cause an overlapping of symptomatology with the service 
connected pes planus for which the highest schedular rating 
has been assigned.  In this regard, the rating for pes planus 
already contemplates marked deformity which one might find in 
a foot injury.  It also contemplates extreme tenderness, 
spasm and functional loss which might also be present in one 
with a foot injury.


ORDER

Entitlement to a rating of 50 percent for pes planus is 
granted, subject to the law and regulations pertaining to the 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for 
metatarsalgia is denied.


REMAND

The veteran, in a May 1999 statement, has alleged that her 
service connected disabilities cause marked interference with 
employment.  This raises the claim of entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  

While the RO has already considered this matter, the Board 
notes that in Spurgeon v. Brown, 10 Vet. App. 194 (1997), the 
United States Court of Appeals for Veterans Claims concluded 
that a remand was required due to the Board's failure to 
notify the appellant in that case that he was responsible for 
furnishing employment records to support his claim that his 
service-connected wrist disability affected his employment.  
The Court noted that one of the criteria for purposes of 
determining whether to award an extraschedular rating in 
"exceptional" cases under 38 C.F.R. § 3.321(b)(1) is a 
showing that a disability causes "marked interference with 
employment".  In Spurgeon, the appellant testified that his 
wrist condition had "quite disturbed" his work and that he 
had missed 800 hours of work at the U.S. Postal Service.  
There was no evidence in the record, however, that VA ever 
attempted to secure the appellant's employment records and no 
evidence that VA ever notified the appellant that he had the 
ultimate responsibility of furnishing the records.  In this 
regard, the Court noted that if VA (for whatever reason) 
could not or would not request the veteran's employment 
records, it had, at a minimum, an obligation to advise the 
appellant of their relevance to his claim.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(c).  Because it did not, a remand 
was required.

In the present case, the Board notes that the veteran has 
claimed that the disabilities of her feet cause marked 
interference with her employment.  However, the RO has not 
attempted to secure the veteran's employment records or 
formally notify the veteran of her ultimate responsibility in 
furnishing these most relevant records.  The RO has also not 
advised the veteran of the need to provide evidence of 
frequent periods of hospitalization.  In short, the 
undersigned finds that the issue of entitlement to an 
extraschedular evaluation is not ripe for appellate review 
and must be Remanded for due process requirements.

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should request the veteran to 
provide signed authorizations so that her 
employment records may be requested.  If 
and when copies of the veteran's 
employment records are obtained, they 
should be permanently associated with the 
claims file.  The veteran should also be 
requested to note the periods of time she 
was in school since the inception of her 
claim, and the credit hours she carried 
each semester.

2.  The RO should advise the veteran in 
writing that she may submit proof of 
marked interference with employment, to 
include an up-to-date employment history.  
This should contain a notation of all 
employment from 1996, including time lost 
from such employment specifically due to 
the disabilities of the feet.  She should 
also be requested to submit evidence of 
frequent periods of hospitalization for 
her feet in support of her claim for an 
extraschedular evaluation.  Any medical 
evidence submitted by the veteran in this 
regard should be permanently associated 
with the claims file.  

3.  After the above development is 
completed, the RO should again consider 
the appropriateness of referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation of the 
veteran's disabilities of the feet under 
the provisions of 38 C.F.R. § 3.321 
(1998).  

4.  If the RO determines that the 
veteran's claim for consideration of an 
extra-schedular evaluation should not be 
referred to the Compensation and Pension 
Service, the veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and given a reasonable opportunity to 
respond.  The SSOC should contain a 
recitation of the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take 

no further action until she is informed.  The purpose of this 
REMAND is to adhere to due process requirements.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

